DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 07/12/2022 and Applicant’s request for reconsideration of application 16/264144 filed 07/12/2022.
Claims 1-7, 9-17 and 19-20 have been examined with this office action.

Information Disclosure Statement 
The information disclosure statement filed 07/12/2022 has been received, considered as indicated, and placed on record in the file.

Claim Interpretation 
Vector - represent an amalgamation of transactions in all channels, or channel-by channel (Specification [0090]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of analysis of a series of transaction events reported and corresponding to a plurality of transacting entities without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 11 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “ reducing data size of historical data by pre-computing a plurality of vectors corresponding to a plurality of transacting entities, each of the plurality of vectors being pre-computed from portions of the historical data relating to an attribute, the historical data of each of the plurality of vectors - being drawn from transaction records for a corresponding one of the plurality of transacting entities, being matched to the corresponding attribute using one or more value(s) extracted or derived from the historical data, comprising a rolling list derived from transaction events sharing a common time interval, whereby data aged past a time threshold are excluded based on failure to fall within the common time interval,  indexing the pre-computed plurality of vectors for real-time retrieval in connection with the real-time analysis of the series of transaction events based at least in part on respective profile blocks with meta-data headers: 	receiving a series of transaction records corresponding to the series of transaction events and including real- time transaction data;	timestamping the real-time transaction data of the series of transaction records; 	 locating accessing the respective profile blocks with meta-data headers, the plurality of vectors respectively corresponding to the plurality of transacting entities; reassigning at least one of the plurality of vectors having an expired common time interval to a new common time interval; 	analyzing all vectors of the plurality of vectors that correspond to an instant transacting entity of the plurality of transacting entities in connection with scoring an instant transaction record of the instant transacting entity, the analysis including determining that the instant transaction record causes one or more of the vectors corresponding to the instant transacting entity to exceed a datapoint threshold; 	based at least in part on the analysis,  adjusting a transaction risk score, including by incrementing the transaction risk score based on the exceeded datapoint threshold; and outputting a fraud score based at least in part on the transaction risk score”. 

Claim 11 comprises inter alia the functions or steps of “reduce data size of historical data by pre-computing a plurality of vectors corresponding to a plurality of transacting entities, each of the plurality of vectors being pre-computed from portions of the historical data relating to an attribute, the historical data of each of  the plurality of vectors - being drawn from transaction records for a corresponding one of the plurality of transacting entities, being matched to the corresponding attribute using one or more value(s) extracted or derived from the historical data, comprising a rolling list derived from transaction events sharing a common time interval, whereby data aged past a time threshold are excluded based on failure to fall within the common time interval,  index the pre-computed plurality of vectors for real-time retrieval in connection with the real- time analysis of the series of transaction events based at least in part on respective profile blocks with meta-data headers; receive a series of transaction records corresponding to the series of transaction events and including real-time transaction data; timestamp the real-time transaction data of the series of transaction records; locate, via accessing the respective profile blocks with meta-data headers, the plurality of vectors respectively corresponding to the plurality of transactions entities; reassign at least one of the plurality of vectors having an expired common time interval to a new common time interval; analyze all vectors of the plurality of vectors that correspond to an instant transacting entity of the plurality of transacting entities in connection with scoring an instant transaction record of the instant transacting entity, the analysis including determining that the instant transaction record causes one or more of the vectors corresponding to the instant transacting entity to exceed a datapoint threshold; 	based at least in part on the analysis, adjust a transaction risk score, including by incrementing the transaction risk score based on the exceeded datapoint threshold; and output a fraud score based at least in part on the transaction risk score”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Analysis of a series of transaction events reported and corresponding to a plurality of transacting entities is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0026-0055]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-7, 9, 10, 12-17, 19, and 20 these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving, transmitting, and storing. The receiving, transmitting, and storing steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.


Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The claim limit of “reducing data size of historical data by pre-computing, at one or more processors, a plurality of vectors corresponding to a plurality of transacting entities” is merely the transformation of data into another form of data. Using this logic, any data result of a calculation from multiple variables would be considered “reducing data size” since storing a single calculated value takes up less space in memory than storing the multiple variables. Indexing claimed and mentioned in paragraph [0105] [0109] at a high level of generality. Further, indexing is broadly interpreted as the use of pointer or an index into an array which is commonly used in computer programming. The examiner argues, as before, that there appears to be a discrepancy between the applicant’s arguments directed toward Figure 9 and the breadth of what is claimed. The claim limits involving a vectors which represent an amalgamation of transactions and meta-data merely requires a general purpose computer to retrieve a block of data which contains data (meta-data headers) and a collection of historical data grouped by a time interval. There are no claimed details involving an improvement to any type of database system or a rolling list of vectors as argued. As such, the examiner maintains that the claimed invention is not patent eligible.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 04/23/2021 used in the conclusion section in the office action submitted 04/23/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
08/19/2022